Proceeding pursuant to CPLR article 78 to review a determination of the respondent Raymond P Martinez, Commissioner of the New York State Department of Motor Vehicles Appeals Board, dated April 21, 2003, which confirmed the findings of an administrative law judge, dated August 5, 2002, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed, on the merits, with costs.
Judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Grace & Sons v New York State Dept. of Motor Vehs., 266 AD2d 284 [1999]). Moreover, “[a] reviewing court will not undertake the functions of weighing evidence and assessing credibility, as they are committed to the Administrative Law Judge” (Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]).
The determination that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) is supported by substantial evidence, and we decline to disturb it (see *675Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of Maspeth Ave. Operating Corp. v Martinez, 2 AD3d 446 [2003]; Matter of Scara-Mix, Inc. v Martinez, supra; Matter of Ferrara Equip. v Martinez, 305 AD2d 411 [2003]). Santucci, J.P., Krausman, Luciano and Fisher, JJ., concur.